ON MOTION
RADER, Circuit Judge.

ORDER

Upon review of this recently docketed appeal, we consider whether the appeal should be transferred to the United States Court of Appeals for the Eleventh Circuit.
Marvin LaWayne Ealey sued the defendants regarding a land dispute and an alleged patent for land. The United States District Court for the Southern District of Florida dismissed the action for lack of jurisdiction. Ealey’s appeal was transmitted to this court.
We have jurisdiction to review, inter alia, appeals from district courts if the district court’s jurisdiction was based, in whole or in part, on 28 U.S.C. § 1338. See 28 U.S.C. § 1295. Section 1338 provides district courts with jurisdiction over an action arising under an act of Congress related to, inter alia, patents. It is clear from our review of the papers submitted that the district court action did not arise in whole or in part under an act of Congress related to a patent, i.e., a patent regarding an invention. Thus, we have no jurisdiction over this appeal. We transfer this appeal to the regional circuit court of appeals, here the United States Court of Appeals for the Eleventh Circuit, pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
This appeal is transferred to the United States Court of Appeals for the Eleventh Circuit pursuant to 28 U.S.C. § 1631.